UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) September 14, 2011 (Date of earliest event reported) September 12, 2011 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 12, 2011, we announced we will hold our annual investor conference on Tuesday, September 27, 2011, in New York City, from 9:00 a.m. Eastern Daylight Time (8:00 a.m. Central Daylight Time) to noon Eastern Daylight Time (11:00 a.m. Central Daylight Time).The meeting will also be carried live on our website.A copy of the news release is attached as Exhibit 99.1 and is incorporated herein by reference. The meeting will be hosted by John W. Gibson, chairman, president and chief executive officer of ONEOK, Inc. and ONEOK Partners GP, L.L.C, the general partner of ONEOK Partners, L.P. (ONEOK Partners).Other members of our management team and the ONEOK Partners management team will be present and available for questions. The webcast can be accessed on our website at www.oneok.com.A replay of the webcast will be available for 30 days after the conference. The information disclosed in this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Actexcept as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK, Inc. and ONEOK Partners, L.P. dated September 12, 2011. 2 SIGNATURE Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: September 14, 2011 By: /s/ Robert F. Martinovich Robert F. Martinovich Senior Vice President, Chief Financial Officer and Treasurer 3
